  Case 14-40668         Doc 47     Filed 02/05/19 Entered 02/05/19 09:56:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-40668
         CHRISHON L ROSS
         DOROTHY MARIE MOORE
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/10/2014.

         2) The plan was confirmed on 02/24/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/07/2016, 10/19/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/20/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,675.00.

         10) Amount of unsecured claims discharged without payment: $19,804.92.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-40668              Doc 47         Filed 02/05/19 Entered 02/05/19 09:56:14                     Desc Main
                                              Document Page 2 of 4



Receipts:

          Total paid by or on behalf of the debtor                    $21,927.00
          Less amount refunded to debtor                                 $328.74

NET RECEIPTS:                                                                                           $21,598.26


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $3,460.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                                 $957.86
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,417.86

Attorney fees paid and disclosed by debtor:                          $540.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim       Principal       Int.
Name                                         Class   Scheduled      Asserted         Allowed        Paid         Paid
Armor Systems Co.                        Unsecured         165.00           NA              NA            0.00        0.00
Armor Systems Co.                        Unsecured         683.00           NA              NA            0.00        0.00
AT&T                                     Unsecured         333.00           NA              NA            0.00        0.00
ATG CREDIT                               Unsecured          26.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE                 Secured       13,525.00     14,525.00        13,475.41     13,475.41    1,284.27
CAPITAL ONE AUTO FINANCE                 Unsecured      3,979.00       3,234.75        3,234.75        646.64         0.00
CAPITAL ONE NA                           Unsecured         532.00        532.21          532.21        106.39         0.00
CAVALRY INVESTMENTS                      Unsecured            NA         280.49          280.49          55.80        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured                4,000.00       3,595.91        3,595.91        718.84         0.00
CITY OF CHICAGO PARKING BUREAU Priority                    392.00           NA              NA            0.00        0.00
COMCAST                                  Unsecured         368.00           NA              NA            0.00        0.00
COMCAST                                  Unsecured         377.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP                     Unsecured            NA         514.69          514.69        102.89         0.00
DEBT RECOVERY SOLUTION                   Unsecured         415.00        415.83          415.83          82.72        0.00
DEBT RECOVERY SOLUTION                   Unsecured         172.00        172.08          172.08          34.23        0.00
DISH NETWORK                             Unsecured         105.00           NA              NA            0.00        0.00
FBCS INC                                 Unsecured         109.00           NA              NA            0.00        0.00
Marozas REAL Estate Management           Unsecured      1,132.00            NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         101.00           NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured      2,298.00            NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         149.00           NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         161.00           NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         363.00           NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured      1,089.00            NA              NA            0.00        0.00
Mbb (Original Creditor:Central Dupage Em Unsecured         350.00           NA              NA            0.00        0.00
MIDNIGHT VELVET                          Unsecured         338.00        338.49          338.49          67.66        0.00
NAVIENT SOLUTIONS INC                    Unsecured      1,552.00       2,897.47        2,897.47        579.22         0.00
NORTHWEST COLLECTORS                     Unsecured          87.00           NA              NA            0.00        0.00
Receivable Solution Sp                   Unsecured         211.00           NA              NA            0.00        0.00
SALLIE MAE                               Unsecured      1,291.00            NA              NA            0.00        0.00
TMobile                                  Unsecured         200.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-40668        Doc 47     Filed 02/05/19 Entered 02/05/19 09:56:14                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           0.00          0.00           0.00        0.00
US Cellular                    Unsecured         514.00           NA            NA            0.00        0.00
US CELLULAR                    Unsecured         112.00        131.72        131.72          26.33        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $13,475.41         $13,475.41              $1,284.27
      All Other Secured                                    $0.00              $0.00                  $0.00
TOTAL SECURED:                                        $13,475.41         $13,475.41              $1,284.27

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                   $0.00                $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $12,113.64           $2,420.72                  $0.00


Disbursements:

       Expenses of Administration                           $4,417.86
       Disbursements to Creditors                          $17,180.40

TOTAL DISBURSEMENTS :                                                                       $21,598.26




UST Form 101-13-FR-S (09/01/2009)
  Case 14-40668         Doc 47      Filed 02/05/19 Entered 02/05/19 09:56:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
